                Case 1:16-cr-00019-PGG Document 151
                                                150 Filed 09/09/21
                                                          09/07/21 Page 1 of 1




                                                             September 7, 2021


Via ECF
Hon. Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                         Re: United States v. Maalik Alim Jones
                                                                September 9, 2021
                             16 Cr. 019 (PGG)


Dear Judge Gardephe:

       I represent Malik Alim Jones.
        As discussed at today’s conference, I am hereby requesting that the Court appoint
Joshua Dratel, Esq. as co-counsel in this matter pursuant to the Criminal Justice Act. Mr.
Dratel has a great deal of experience in areas of great significance in this matter, where I am
comparably less experienced. Mr. Dratel has already indicated to me that he will accept the
appointment.
       Thank you for your consideration.


                                                             Sincerely yours,




                                                             Peter E. Brill
